DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in this application.
Response to Amendment
Claims 1, 4, 9, 11, and 15 are amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 01/12/2022, with respect to claims 1-19 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-19 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a first arc runner electrically connected to the second outermost splitter plate and a second arc runner electrically connected to the first outermost splitter plate, the first arc runner and the second arc runner being configured to direct a main arc from the main contact arrangement to the stack of splitter plates to thereby split the main arc into a plurality of secondary arcs between the splitter plates, and a first drive coil electrically connected to the second arc runner and to the movable contact or to the first arc runner and to the fixed contact, wherein the first drive coil has a first force increasing coil portion extending in parallel with the first arc runner in a direction towards the splitter plates such that the first force increasing coil portion is able to carry current in the same direction as and in parallel with a main current flow in the first arc runner to increase the magnetic field to thereby increase the Lorentz force applied to the main arc between the first arc runner and the second arc runner. Refer also to Applicant Arguments/Remarks Made in an Amendment filed 01/12/2022. Claims 2-19 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839